Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
Claims 1-20 are pending and have been considered. Claims 1, 5, 7-9, 12, 15, and 19-20 are amended. 
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Invoked Despite Absence of “Means”
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language “preprocessor” in claims 1-3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Not Invoked Despite Presence of “Means” or “Step”
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “tapping means” in last lines of claims 1 and 12.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the last 3 lines are unclear. It is unclear if the beating patterns are taps coming from a user, if they are sound waves/vibrations in the environment of the user, or something else. It is unclear if the deep neural network classifies the preprocessed input signal as all the beating patterns at once or classifies it as only one of the beating patterns. The antecedent of “each” in the last line is unclear. For purposes of examination, Examiner interprets the beating patterns as being sound waves generated by a user and interprets the deep neural network as classifying only one beating pattern. Examiner interprets the phrase “beating patterns which have different tapping means of a user from each other” as if it had read “beating patterns which have different tapping means of a user from one another”, where “one” refers to a beating pattern.
Claim 9 recites the limitation "the different references" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examining purposes, Examiner interprets claim 9 as 
Claim 12 is indefinite for the reasons set forth in the rejection of claim 1.
Claims 2-11 and Claims 13-20 are indefinite for failing to cure the deficiencies of the independent claims 1 and 12 upon which they depend, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-4, 6, 12, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20140058720 A) in view of Cerri et al. (“Hierarchical multi-label classification using local neural networks”). All references were cited in the PTO-892 filed 10/05/2021. A Korean-to-English translation of Lee was obtained from Google Patents. A Korean-to-English translation from KIPRIS was relied upon for translating Lee ¶ [0025]. The translations have been filed with this office action and annotated with paragraph numbers corresponding to the paragraphs in the Korean publication.

Regarding CLAIM 1, Lee teaches: A beating pattern recognition system comprising: 
a preprocessor configured to preprocess an input signal; (Lee ¶ [0024] teaches an analog-to-digital converter)
perform learning to classify the preprocessed input signal as a plurality of beating patterns; and (Lee ¶¶ [0025] - [0028])
a classification processor configured to classify the plurality of beating patterns of the preprocessed input signal (A classification processor is Controller (3) in Lee’s Fig. 1 and ¶ [0019]. The classifying is taught by Lee ¶¶ [0025] - [0028] and Fig. 4. Also see Lee ¶ [0032], where Step S30 happens when the comparison returns a matching pattern.)
wherein a deep neural network is learned to classify the preprocessed input signal as the plurality of beating patterns which have different tapping means of a user from each other. (Lee ¶¶ [0025] - [0028] and Fig. 4. “Different tapping means of a user from each other” is interpreted as comparing the signal input to previously stored patterns to search for a matching pattern, as taught by Lee [0032]. Each exemplary pattern in Fig. 4 is unique.)
However, Lee does not explicitly teach: a deep neural network learning processor configured to comprise a plurality of deep neural networks and to perform learning of at least one of the plurality of deep neural networks 
classify using the learned at least one of the plurality of deep neural networks, 
wherein the at least one of the plurality of deep neural networks is learned to classify the preprocessed input signal
But Cerri teaches: a deep neural network learning processor configured to comprise a plurality of deep neural networks and to perform learning of at least one of the plurality of deep neural networks (Cerri at p. 43, § 3, first paragraph discloses: “Hierarchical Multi-label Classification with Local Multi-Layer Perceptron (HMC-LMLP), is a local-based HMC method that associates one Multi-Layer Perceptron (MLP) to each classification hierarchical level. It is a method designed to be used in tree structured hierarchies. The method trains the MLPs incrementally, level by level, and after the training process of one neural network for a specific level, the predictions of this network for the training dataset are used as inputs for the training of the next neural network associated with the next hierarchical level. This process continuous until the last level of the hierarchy is reached. Fig. 2 shows an example of the HMC-LMLP architecture for a two-level hierarchy.”)
classify using the learned at least one of the plurality of deep neural networks, wherein the at least one of the plurality of deep neural networks is learned to classify the preprocessed input signal 
Lee and Cerri are in the same field of endeavor as the claimed invention, namely classification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have classified Lee’s digital signal with the controller by using Cerri’s HMC-LMLP method. A motivation for the combination is that a neural network can be naturally used as a multi-label classifier. (Cerri, p. 43, § 3, ¶ 2, lines 1-5)

Regarding CLAIM 3, the combination of Lee and Cerri teaches: The beating pattern recognition system of claim 1, 
Lee teaches: wherein the preprocessor is further configured to determine frames in a predetermined range of front and rear with respect to a frame, in which an energy of the input signal is higher than signals not considered valid, as valid signals. (Under the broadest reasonable interpretation of the claim, Examiner interprets this limitation to mean the preprocessor senses the input signal at regular intervals. Lee teaches this at ¶ [0026]-[0028]. “Preprocessor” is interpreted to include the part of Lee’s system that determines the intervals.)

	Regarding CLAIM 4, the combination of Lee and Cerri teaches: The beating pattern recognition system of claim 1, 
Lee teaches: a result of the plurality of beating patterns classified by the classification processor. (¶ [0032], where “a result” is a matching pattern)
However, Lee does not explicitly teach: wherein the deep neural network learning processor is further configured to relearn
 wherein the deep neural network learning processor is further configured to relearn (The BRI of this limitation includes iterative training techniques. Cerri, p. 43, § 3, ¶ 1 teaches training; P. 44, § 3.1, ¶ 1, lines 3-4 teaches backpropagation.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have iteratively trained the neural network of Lee/Cerri’s system with a motivation to classify new data. (See experimental section, §5; P. 44, § 3.1, ¶ 1, lines 3-4)

	Regarding CLAIM 6, the combination of Lee and Cerri teaches: The beating pattern recognition system of claim 1, 
Lee teaches: the classification processor (Controller (3) in Lee’s Fig. 1 and ¶ [0019])
However, Lee does not explicitly teach: wherein the at least one of the plurality of deep neural networks comprises an input layer, a hidden layer, and an output layer, and wherein a number of nodes of the output layer corresponds to a number of results that are to be classified
But Cerri teaches: wherein the at least one of the plurality of deep neural networks comprises an input layer, a hidden layer, and an output layer, and (On p. 43, Fig. 2 shows the first network (a) and the second network (b) which each comprise an input layer, a hidden layer, and an output layer; p. 44, §3.1 ¶1, line 3 and § 3.1, ¶ 2)
wherein a number of nodes of the output layer corresponds to a number of results that are to be classified (On p. 43, the bottom of Fig. 2 shows that the outputs of each level are classes; p. 44, §3.1 ¶1, line 3.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have corresponded nodes of the output layer of Lee/Cerri’s neural network to a number of results according to Cerri’s teaching. A motivation for the combination is that “a neural l will make use of information that was learned by the neural network in level l−1.” (Cerri p. 43 § 3 ¶ 2, lines 4-5)

	CLAIMS 12, 14, and 18 recite a method comprising the same features as the system in claims 1, 3, and 4, respectively. Therefore, claims 12, 14, and 18 is rejected for the reasons set forth in the rejections of claims 1, 3, and 4, respectively. 

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20140058720 A, see PTO-892 filed 10/05/2021) in view of Cerri et al. (“Hierarchical multi-label classification using local neural networks”, see PTO-892 filed 10/05/2021) and Stork et al. (U.S. Patent 5,586,215, see PTO-892 filed 11/18/2020)
	
	Regarding CLAIM 2, the combination of Lee and Cerri teaches: The beating pattern recognition system of claim 1, 
	Lee teaches: wherein the preprocessor is further configured to preprocess the input signal (Lee ¶ [0024] teaches an analog-to-digital converter)
	However, neither Lee nor Cerri explicitly teaches: preprocess the input signal using a log power spectra (LPS) as a spectrum analysis technology.
	But Stork teaches: preprocess the input signal using a log power spectra (LPS) as a spectrum analysis technology. (C. 5, L. 63 - C. 6, L. 5; and C. 6, L. 10-14)
	Stork is in the same field of endeavor as the claimed invention, namely acoustic signal processing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Stork’s system into the combination of Lee and Cerri’s system by inserting Stork’s mel spectrum analyzer between Lee’s ADC (C. 6, L. 21-25, where “this application” is audio analysis)

	CLAIM 13 is a method reciting the same features as system claim 2. Therefore, claim 13 is rejected for the reasons set forth in the rejection of claim 2.

	Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20140058720 A) in view of Cerri et al. (“Hierarchical multi-label classification using local neural networks”) and Glorot et al. (“Deep Sparse Rectifier Neural Networks”). All references were cited in the PTO-892 filed 10/05/2021.

	Regarding CLAIM 5, the combination of Lee and Cerri teaches: The beating pattern recognition system of claim 1, 
Lee teaches: the classification of the preprocessed input signal (¶ [0025]-[0028])
However, Lee does not explicitly teach: wherein the at least one of the plurality of deep neural networks is further configured to learn the classification of the preprocessed input signal using a rectified linear unit (ReLU) activation function or a drop-out.
But Cerri teaches: wherein the at least one of the plurality of deep neural networks is further configured to learn the classification of the preprocessed input signal (P. 43, § 3, first paragraph)
Cerri discloses using a logistic sigmoid activation function at p. 44, § 3.2, line 9. However, neither Lee nor Cerri explicitly teaches: learn using a rectified linear unit (ReLU) activation function or a drop-out. 
	But Glorot teaches: learn using a rectified linear unit (ReLU) activation function or a drop-out. (Glorot p. 318, §3.1 ¶2: “The rectifier function rectifier(x) = max(0, x)” and Fig. 2, right.) 
(Glorot p. 318, col. 2, lines 7-10).

CLAIM 19 is a method reciting the same features as system claim 5. Therefore, claim 19 is rejected for the reasons set forth in the rejection of claim 5.

Claims 7, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20140058720 A) in view of Cerri et al. (“Hierarchical multi-label classification using local neural networks”), and Santhanam et al. (“A Novel Approach to Classify Noises in Images Using Artificial Neural Network”). All references were cited in the PTO-892 filed 10/05/2021.


Regarding CLAIM 7, the combination of Lee and Cerri teaches: The beating pattern recognition system of claim 1, wherein the classification processor is further configured to: 
Lee teaches: …classifies the preprocessed input signal into a beating input signal by the user (The broadest reasonable interpretation of the limitation, in light of the specification, includes Lee’s system of classifying the input signal into any beating input signals by a user. See Lee ¶¶ [0025] - [0028].)
…classifies signals classified as the beating input signal by the user… into one of an external input and an internal input; and (The broadest reasonable interpretation of the limitation, in light of the specification, includes Lee’s system for classifying input signal into any input signal coming from inside the vehicle or outside the vehicle. See Lee ¶ [0002] - [0003]. As best understood by Examiner, Lee teaches controlling the window, door, and trunk by tapping on the exterior surface and interior surface of the vehicle.)
…classifies each of the external input and the internal input with respect to the plurality of beating patterns. (The broadest reasonable interpretation of the limitation, in light of the specification, includes Lee’s system for classifying the tapping patterns from the vehicle’s exterior surfaces and interior surfaces by comparing them to the predetermined patterns. See Lee ¶¶ [0025] - [0028]. Also, Lee [0021] states: “That is, when the user hits the solid portion of the vehicle in a predetermined pattern, the signal is inputted to the sensing means”.)
However, Lee does not explicitly teach: perform a primary classification and in the primary classification
classifies the input signal into a noise signal; 
perform a secondary classification
perform a tertiary classification 
But Cerri teaches: perform a primary classification and in the primary classification (A first level of l hierarchy levels – Cerri p. 43, § 3, second paragraph, line 4; Page 44, lines 1-2)
perform a secondary classification (A second level of l hierarchy levels – Cerri p. 43, § 3, second paragraph, line 4; Page 44, ¶ 2, line 1-5.)
perform a tertiary classification (A third level of l hierarchy levels – Cerri p. 43, § 3, second paragraph, line 4; Page 44, ¶ 2, last sentence; Page 45, Fig. 3 shows at least 3 levels.)
l will make use of information that was learned by the neural network in level l−1.” (Cerri p. 43 § 3 ¶ 2)
However, neither Lee nor Cerri explicitly teaches: classifies the input signal into a noise signal; 
But Santhanam teaches: classifies the input signal into a noise signal; (P. 506, col. 1, ¶ 3, lines 1-9; P. 509, col. 2, lines 1 -5.)
Santhanam is in the same field of endeavor as the claimed invention, namely classification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have classified the Lee’s digital signal into at least one type of noise. A motivation for the combination is that having identified the noise, the appropriate filter can be used to enhance the quality of the given digital signal. (Santhanam p. 506, ¶ 1, lines 5-7)

	Regarding CLAIM 9, the combination of Lee, Cerri, and Santhanam teaches: The beating pattern recognition system of claim 7, 
Lee teaches: classifies the preprocessed input signal *with respect to the different references in each of the primary, secondary, and tertiary classifications. (As discussed in the 35 U.S.C. 112 rejection, Examiner interprets this limitation as if it had not recited the language after the asterisk.)
However, neither Lee nor Santhanam explicitly teaches: wherein the at least one of the plurality of deep neural networks is further configured to learn such that the at least one of the plurality of the deep neural networks classifies 
But Cerri teaches: wherein the at least one of the plurality of deep neural networks is further configured to learn such that the at least one of the plurality of the deep neural networks classifies 

CLAIM 15 is a method reciting the same features as system claim 7. Therefore, claim 15 is rejected for the reasons set forth in the rejection of claim 7.

	Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20140058720 A, see PTO-892 filed 10/05/2021) in view of Cerri et al. (“Hierarchical multi-label classification using local neural networks”, see PTO-892 filed 10/05/2021), Santhanam et al. (“A Novel Approach to Classify Noises in Images Using Artificial Neural Network”, see PTO-892 filed 10/05/2021), and Batista et al. (“A Study of the Behavior of Several Methods for Balancing Machine Learning Training Data”, see PTO-892 filed 11/18/2020)
	
	Regarding CLAIM 8, the combination of Lee, Cerri, and Santhanam teaches: The beating pattern recognition system of claim 7, 
	Lee teaches: preprocessed input signal (The output of the AD converter in Lee ¶ [0024])
However, neither Lee nor Santhanam explicitly teach: wherein the deep neural network learning processor is further configured to duplicate data comprising the preprocessed input signal or to add the noise signal to the data such that a number of the data becomes uniform in each of the primary, secondary, and tertiary classifications to learn the at least one of the plurality of deep neural networks.
	But Cerri teaches: wherein the deep neural network learning processor is further configured (Cerri at p. 43, § 3, first paragraph teaches deep neural network learning processor)
a number of the data becomes uniform in each of the primary, secondary, and tertiary classifications to learn the at least one of the plurality of deep neural networks. (Cerri at p. 43, § 3, first paragraph and p. 44, § 3.1, ¶1-2 teaches training a hierarchical set of neural networks.)
	However, neither Lee, Cerri, nor Santhanam explicitly teaches: processor is configured to duplicate data comprising the preprocessed input signal or to add the noise signal to the data such that a number of the data becomes uniform
	But Batista teaches: processor is configured to duplicate data comprising the preprocessed input signal or to add the noise signal to the data such that a number of the data becomes uniform (Batista teaches duplicating data. Batista p. 23, col. 1, § 4.3 discloses after the first paragraph: “Random over-sampling is a non-heuristic method that aims to balance class distribution through the random replication of minority class examples.”)
Batista is in the same field of endeavor as the claimed invention, namely machine learning. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Batista’s system into the combination of Lee, Cerri, and Santhanam’s system by randomly over-sampling data from Lee’s preprocessed input signal, with a motivation to balance machine learning training data. (Batista p. 20, § 1, lines 1-7.)

CLAIM 20 is a method reciting the same features as system claim 8. Therefore, claim 20 is rejected for the reasons set forth in the rejection of claim 8.

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20140058720 A) in view of Cerri et al. (“Hierarchical multi-label classification using local neural networks”), Santhanam et al. (“A Novel Approach to Classify Noises in Images Using Artificial Neural .

Regarding CLAIM 10, the combination of Lee, Cerri, and Santhanam teaches: The beating pattern recognition system of claim 7,
Lee teaches: wherein the tertiary classification is further configured to classify the external input with respect to the plurality of beating patterns (¶ [0002]-[0003] teaches external input; ¶ [0025] - [0028] teaches classifying.)
However, neither Lee nor Santhanam explicitly teaches: tertiary classification and beating patterns including a finger joint, a fist, and an elbow.
But Cerri teaches: tertiary classification (A third level of l hierarchy levels – Cerri p. 43, § 3, second paragraph, line 4; Page 44, ¶ 2, last sentence; Page 45, Fig. 3 shows at least 3 levels.)
However, neither Lee, Cerri, nor Santhanam explicitly teaches: beating patterns including a finger joint, a fist, and an elbow.
	But Ishii teaches: beating patterns including a finger joint, a fist, and an elbow. (“Finger joint” is interpreted as a knuckle. P. 45, ¶ 2, last 2 lines.)
	Ishii is in the same field of endeavor as the claimed invention, namely acoustics. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings Ishii’s system into the combination of Lee, Cerri, and Santhanam’s system by classifying a source of a sound as a knuckle, a fist, or an elbow. A motivation for the combination is to learn when piano keys are played by a knuckle, a fist and an elbow (Ishii at p. 45, ¶ 2.)

CLAIM 16 is a method reciting the same features as system claim 10. Therefore, claim 16 is rejected for the reasons set forth in the rejection of claim 10.

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20140058720 A) in view of Cerri et al. (“Hierarchical multi-label classification using local neural networks”), Santhanam et al. (“A Novel Approach to Classify Noises in Images Using Artificial Neural Network”), and Vincent (“Contemporary Violin Techniques: The Timbral Revolution”). All references were cited in the PTO-892 filed 10/05/2021.

	Regarding CLAIM 11, the combination of Lee, Cerri, and Santhanam teaches: The beating pattern recognition system of claim 7, 
	Lee teaches: wherein the tertiary classification is further configured to classify the internal input with respect to the plurality of beating patterns (¶ [0002]-[0003] teaches internal input; ¶ [0025] - [0028] teaches classifying.)
However, neither Lee nor Santhanam explicitly teaches: tertiary classification and beating patterns including a finger joint and a fingertip.
But Cerri teaches: tertiary classification (A third level of l hierarchy levels – Cerri p. 43, § 3, second paragraph, line 4; Page 44, ¶ 2, last sentence; Page 45, Fig. 3 shows at least 3 levels.)
	However, neither Lee, Cerri, nor Santhanam explicitly teaches: beating patterns including a finger joint and a fingertip.
	But Vincent teaches: beating patterns including a finger joint and a fingertip. (“Finger joint” is interpreted as a knuckle. Page 5, first paragraph, lines 5-8.)
	Vincent is in the same field of endeavor as the claimed invention, namely acoustics. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed (Vincent p. 5, first paragraph, line 8)

CLAIM 17 is a method reciting the same features as system claim 11. Therefore, claim 17 is rejected for the reasons set forth in the rejection of claim 11.

Response to Arguments
Examiner herein responds to Applicant’s remarks and claim amendments filed 01/05/2022

Claim Rejections Under 35 U.S.C. 112: The claim rejections, regarding the lack of antecedent basis of the term “the input signal”, have been withdrawn due to the claim amendments.

35 U.S.C. 103 Claim Rejections: Applicant’s arguments with respect to claims 1-20 have been fully considered, but they are not persuasive.  Examiner determined that the amended limitation in the last lines of independent claims 1 and 12 is indefinite. Examiner has rejected claims 1-20 using the same art as the previous Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher H. Jablon whose telephone number is (571)270-7648. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHER H. JABLON/Examiner, Art Unit 2127                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127